FISCHER FRANCIS TREES & WATTS, INC. CODE OF ETHICS December 2016 Table of Contents I. INTRODUCTION 3 II. DEFINITIONS 5 III.CONFLICTS OF INTEREST 8 IV. CONFIDENTIALITY 10 V. OUTSIDE ACTIVITIES 12 VII. GIFTS AND ENTERTAINMENT 13 VII. STANDARDS OF CONDUCT AND REQUIREMENTS RELATING TO PERSONAL ACCOUNT DEALING .17 VIII.CONTINUING EDUCATION AND TRAINING 23 IX. RESPONSIBILITY FOR ADMINISTRATION OF THE CODE 25 X.RECORDKEEPING REQUIREMENTS 26 XI.FREQUENTLY ASKED QUESTIONS 27 XII.OVERVIEW OF PERSONAL TRADING REQUIREMENTS 30 APPENDIX 1  SAMPLE LETTER OF REFUSAL OF A GIFT 32 2 I. INTRODUCTION This Code of Ethics (the Code) sets forth standards of conduct for Fischer Francis Trees & Watts Inc. (FFTW or the Firm), the investment a dvisor subsidiary of BNP Paribas Investment Partners USA Holdings Inc. (BNPP IP ) 1 regarding business ethics, confidentiality and personal account dealing. The conduct of any Covered Person (as defined below) both inside and outside a Firm must recognize that the Firms clients always come first and that such individual must avoid any abuse of his or her position of trust and responsibility. Each Covered Person is expected to adhere to the highest standards of professional, legal and ethical conduct and must avoid any situation that may give rise to an actual or potential conflict of interest, or the appearance of a conflict, with a clients interests. Each Covered Person is required to comply with all applicable laws of the jurisdiction to which the Covered Person is subject, including but not limited to the Federal Securities Laws. The Firm s reputation is one of its most important assets. Covered Persons must exercise reasonable care and professional judgment to avoid engaging in any actions that may put the Firm s reputation and image at risk. Strict adherence to this Code and the Firms Advisers Act of 1940 Policies and Procedures is crucial to the continuing success and profitability of the Firm. 2 Violations of this Code and the Firms Advisers A ct of 1940 Policies and Procedures may subject an employee to civil and criminal liabilities, penalties or fines, imprisonment, legal prohibition against further employment in the securities industry and internal disciplinary actions, including dismissal from employment for cause. In the event of dismissal for cause, an employee may lose certain benefits from the Firm, and/or under applicable unemployment insurance laws. The Firm will investigate any matter for which the facts suggest that the Code may have been violated. This Code is adopted pursuant to Rule 204A-1 of the Advisers Act and Rule 17j-1 under the Investment Company Act and pursuant to applicable BNP Paribas Group policies. Under this Code, each Covered Person is deemed an access person of FFTW, the registered investment adviser subsidiary of BNPP IP. 3 The U.S. operations of BNP Paribas, S.A. ("BNP Paribas" or "Group") are committed to ensuring the highest standards of conduct and integrity across BNP Paribas U.S. intermediate holding company (IHC), which includes BNPP IP and the Firm as well as BNP Paribas U.S. branches, agencies, and representative office (U.S. branch network), which collectively comprise BNP Paribas combined U.S. operations (CUSO) 4 . As part of this commitment, the CUSO/IHC board of directors approved a CUSO/IHC Code of Conduct and Ethics (Code) to set forth the policies, practices, and values that govern the conduct of CUSO/IHC employees. The Firm has been tasked with implementing its own Code of Ethics consistent with the CUSO/IHC Code which set forth principals recognizing that personal conduct directly and indirectly reflects upon the reputation and business growth of BNP Paribas. It is critical that Firm employees conduct their professional and personal activities with honesty and integrity and in compliance with applicable laws, regulations, and the principles set forth in this Code of Ethics. Upon becoming a Covered Person, you are required to read and understand the policies and procedures contained in this Code of Ethics and physically or electronically sign the Initial Certificate of Compliance 1 Employees of FFTW are technically employed by its parent, BNPP Investment Partners USA Holdings Inc. 2 The requirements of this Code are in addition to those set out in the Firms other policies and procedures, including but not limited to the Firms Advisers Act of 1940 Policies and Procedures, which Covered Persons are also required to read and comply with. 3 Covered Persons of FFTW may be employed by its parent, BNPP Investment Partners USA Holdings Inc. 4 CUSO/IHC also includes two U.S. retail banks, Bank of the West and First Hawaiian Bank 3 acknowledging that you have received, reviewed, understand and agree to be bound by the Code. Thereafter, on an annual basis all Covered Persons are required to certify their compliance with the provisions of the Code. The automated Star Compliance system provides Covered Persons the ability to submit on-line pre-approval forms which follow a workflow through programmed rule sets and, when applicable, notify appropriate supervisors and compliance personnel. Compliance has built these rule sets within Star Compliance to administer the processes described in this Code. Star Compliance also allows Compliance Officers the ability to more efficiently monitor Covere d Persons trading and other activity through its automated surveillance function. Specific information relating to Star Compliance s functionality may be found in the applications Welcome Page under My Document Library. All questions concerning the interpretation or application of the policies and procedures set forth in this Code and Star Compliance should be addressed to the Chief Compliance Officer or her delegees. All Covered Persons are encouraged to seek advice from the Compliance Department with respect to any action or transaction which may violate this Code and to refrain from any action or transaction which might lead to the appearance of a violation. Upon commencement of employment, and on an annual basis thereafter, all employees are required to complete an on-line Initial and Annual Employee Disclosure Information Statement. At any point during employment, if an employee is or becomes the subject of an investigation, prosecution, or a conviction of any offense involving fraud or dishonesty, the employee must report this information immediately to a member of the Compliance Department. 4 II. DEFINITIONS 1.  Beneficial Ownership  is to be determined in the same manner as it is determined for purposes of Rule 16a1-(a)(2) under the 1934 Act (as defined below). This means that a person should generally consider himself or herself the beneficial owner of any securities, Derivatives or other financial instruments of which he or she shares in the profits, even if he or she has no influence on voting or disposition of the securities, Derivatives or other financial instruments. 5 2.  BNP Paribas Securities  include all securities, Derivatives or other financial instruments concerning directly or indirectly the capital of BNP Paribas (equities, bonds and in a general way any title or negotiable security including the financial derivative contracts or options whose underlying instrument is BNP Paribas) other than certificates of deposit. 3. A  Conflict of Interest or Conflict  is a situation where, in the framework of the activities of the Firm, the Interest of the Firm and/or of their clients and/or of their Covered Persons is in competition, either directly or indirectly. An Interest is a benefit of any nature, material or immaterial, professional, commercial, financial or personal. This definition applies to real, potential or apparent conflicts of interests. 4.  Covered Person  generally includes any director, officer, manager, employee or individual (including, without limitation, consultants, trainees, interns and temporary staff whose employment is expected to last for 6 months or more 6 ) having a function or role at the Firm. Please note that temporary staff or personnel with access to client portfolio holdings may be deemed Covered Persons at the discretion of the Chief Compliance Officer, regardless of expected length of temporary employment. The term also includes an appointed representative of the Firm or any employee of an appointed representative. The term does not include the directors of the Firm who are not involved in the day-to-day activities of the Firm and who (i) do not have access to non-public information regarding (A) client securities transactions or (B) portfolio information regarding portfolio holdings of any SEC-registered funds or (ii) are not involved in making securities recommendations to clients, or do not have access to such recommendations when they are non- public. Accordingly, these directors are not access persons under Rule 204A -1 of the Advisers Act or advisory persons under Rule 17j -1 of the Investment Company Act. 5.  Derivative  a financial instrument, the value of which is derived from the value of an underlying asset. The underlying asset could be a physical commodity, an interest rate, a share of common stock, a stock index, a currency, or virtually any other tradable instrument upon which two parties can agree. All futures products are Derivatives for the purposes of this Code, even if they are also regulated as securities. 5 Unless the Covered Person does not have any direct or indirect influence or control over the account in question, generally a Covered Person will be regarded as having beneficial ownership of securities held in his or her name, or in the name of any of the following persons: (1) his or her non-separated spouse or minor child; (2) a relative sharing the same house; (3) anyone else, if the Covered Person: (a) obtains benefits substantially equivalent to ownership of the securities; or (b) can obtain ownership of the securities immediately or at some future time. If anyone has questions regarding this policy concerning relatives of a Covered Person, he or she should discuss the situation with a member of the Compliance Department. 6 The Compliance Department has discretion to determine, on a case by case basis, whether a particular person should or should not be subject to this Code. 5 6. Discretionary Account is a Reportable Account where the Covered Person has transferred all investment discretion to a third party. The Covered Person has no investment discretion over such account. A management agreement must be forwarded to Compliance for record keeping purposes. 7.  Entertainment  refers to reasonable and customary business entertainment, such as meals, drinks, parties and receptions, and sporting or cultural events (such as attendance at a game or performance, or a round of golf), where the actual or prospective client, counterparty or Supplier is present. Entertainment must not be so lavish or extraordinary as to call into question the motives of the donor and recipient or to cause embarrassment to the Firm if publicized. If the donor is not present at an event  for example, the donor gives a pair of tickets to a sporting event to a Firm employee  then the tickets must be considered a Gift and not Entertainment. 8.  Federal Securities Laws  includes without limitation the Securities Act of 1933, as amended (the 1933 Act); the Securities Exchange Act of 1934, as amended (the 1934 Act); the Sarbanes Oxley Act of 2002, as amended; the Investment Company Act of 1940, as amended (the Investment Company Act); the Investment Advisers Act of 194 0, as amended (the Advisers Act); Title IV of the Gramm -Leach Bliley Act, as amended; the Bank Secrecy Act as it applies to funds and investment advisers; and any rules adopted under any such act as well as any amendments thereto (collectively, the Federal Securities Laws). 9.  Gift  must be understood in its broadest meaning to include benefits, raffle prizes, amenities, donations of all types, in each case whether material or immaterial, given or received directly or indirectly (e.g., objects, financial products and services of all types, including, e.g., being designated as the beneficiary of a life insurance contract or bequest and being given access to other benefits), regardless of the cause. 10.  Initial Public Offering or IPO  means an offering of equity or debt securities registered under the 1933 Act, as amended, of an issuer not previously subject to reporting requirements. 11.  Investment Personnel  or  Investment Person  means any Covered Person who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of securities by a Firm, or whose functions relate to the making of any recommendations with respect to purchases or sales of securities for Managed Accounts, as defined below, including without limitation portfolio managers, portfolio analysts, traders, portfolio constructors and credit analysts. 12.  Limited Offering/Private Placement  means an offering that is exempt from registration under the 1933 Act. 13.  Managed Account  means any account for which a Firm acts as an investment adviser or sub-adviser. 14. Related Person generally includes: (i) any family members who are financially dependent upon the Covered Person including, without limitation, non-separated spouse or partner, child, stepchild, grandchild, parent, stepparent, grandparent, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law; (ii) any family members residing in the same household as a Covered Person; and (iii) any individual over whose account a Covered Person has direct or indirect control. 6 15.  Reportable Accounts  includes any Covered Persons account in which any security is held for the Covered Persons direct or ind irect benefit 7 . These include (i) any account in which the Covered Person has an interest or has the power, directly or indirectly, to make investment decisions; (ii) any account of the Covered Persons non -separated spouse; (iii) any account of any child or parent of the employee, or the spouse of any such child or parent, if such child, spouse or parent resides in the same household with or is financially dependent on the employee; (iv) any account of any other person related to the employee by blood or marriage over whose account the employee has control; and (v) any account of any other person to whose financial support the employee contributes materially or over whose account the employee has control. 16. Reportable Securities  include, but are not limited to securities held in a brokerage, derivatives or commodities account or accounts which include transactions requiring pre-approval. 8 A list of exempt transactions is listed on Page 19. 17.  Supplier  refers to any company or service provider associated with a process of selling goods or services to the Firm and, more generally, any counterparty of the Firm (other than a client). The term Supplier refers both to the legal entity and to any natural person representing, or tied to, the company or service provider. 18.  Transactions  are personal investment transactions in Reportable Securities, Derivatives or other financial instruments executed by a Covered Person, Related Person or third party in any account, including but not limited to Reportable Accounts, outside the context of such persons professional function. Transactions also include any other acquisition or disposition of Beneficial Ownership in securities, Derivatives or other financial instruments (including, among other things, the writing of an option to purchase or sell a security or other financial instrument). 7 This includes any broker, dealer or bank account regardless if it only holds mutual funds, 401(k) plans, Heath Savings Accounts (HSAs), or other non-reportable securities. 8 Direct mutual funds (except those sub-advised by the Firm) held with a mutual fund company rather than in a brokerage account are not reportable securities. 7 III. CONFLICTS OF INTEREST A. Introduction The purpose of these policies is to ensure that the interest of the Firms clients, and those of the Firm in general, come befo re what might, in any circumstances, be construed as a Covered Persons own individual interest or benefit. Conflicts of Interest, the potential for Conflicts, or even the appearance of such Conflicts are to be avoided. The Firm has an obligation to inform clients of Conflicts of Interest in order for clients to make informed decisions. A Covered Persons decisions about the best interests of clients should not be compromised or appear to be compromised by his or her investments or other economic or personal interests. Questions of proper business ethics and Conflicts of Interest are often difficult to discern and to resolve. If there is any question regarding what constitutes a Conflict of Interest, a Covered Person should consult a senior officer of the Firm or the Compliance Department for an interpretation of a situation before he or she acts. Managing Conflicts of Interest so as to avoid their existence or to prevent their abuse is essential for the Firm. Conflicts of Interest can be understood as the situation in which a Firm or Covered Person serving more than one interest can benefit by favoring one interest at the expense of others. There are essentially three types of Conflicts of Interest that may arise in the normal course of business, and there is nothing inherently improper if they do exist. What is essential is that a Covered Person recognize when a Conflict exists and that such Conflicts not be abused. As a general matter, an abuse of a Conflict of Interest occurs when a Firm or its Covered Persons takes advantage of a Conflict situation in violation of customary market practices, fiduciary responsibilities, or applicable laws and regulations. The Firm and its Covered Persons must manage Conflicts of Interest, either actual or potential, so as to not abuse a Conflict of Interest situation and to avoid violating obligations to clients and applicable laws and regulations. Depending on the relevant facts and circumstances, the Firm may mitigate actual or apparent Conflicts through internal controls, and/or the provision of disclosures to the affected parties. Conflicts of Interest that a Firm may face: · B. Conflicts between the Firm and one or more clients; Conflicts between two or more clients; Conflicts between a Covered Person and one or more clients; and Conflicts between the Firm and other activities within the Group. Managing Potential Trading Conflicts No Favoritism . No Managed Account shall be unfairly favored with respect to the selection of securities, foreign exchange contracts or Derivatives, sale of securities, foreign exchange contracts or Derivatives, or timing of purchase or sale of securities, foreign exchange contracts or Derivatives over any other Managed Account. Transactions with Other Managed Accounts . No securities, foreign exchange contracts or Derivatives shall be sold to or purchased from one Managed Account by another Managed Account, and no securities, foreign exchange contracts or Derivatives shall be sold to or purchased from any of the Firms by any Managed Account, unless approved by the Chief Compliance Officer or her delegee. Selection of Dealers . All securities, foreign exchange contracts or Derivatives purchased and sold for Managed Accounts shall be purchased from and sold to established securities dealers, which shall be selected in a manner consistent with seeking to obtain best execution of all securities, foreign exchange contracts or 8 Derivatives transactions for each Managed Account. Covered Persons must comply with the Firms policies and procedures regarding soft dollar arrangements. Block Purchases . As an adviser and a fiduciary to its clients, the Firm places its clients interests first and foremost. Consistent with this fiduciary duty, the Firms trading procedures seek to insure that al l clients are treated fairly and equitably and that no client account is advantaged or disadvantaged over another. In furtherance of this policy, the Firm has adopted policies and procedures regarding trade aggregation and allocation. For information reg arding a particular Firms policies and procedures regarding allocation of block purchases, please see that Firms Advisers Act of 1940 Policies and Procedures. C. Managing Other Forms of Conflicts Inducements/Incentives The Firm does not offer, solicit or accept any incentives unless consistent with the Firms Gift and Entertainment policy and applicable regulation. Examples of permissible incentives or fees may include items listed below: a) A fee, payment or non-monetary benefit provided to or by a client or a person on behalf of a client; b) A fee, payment or non-monetary benefit provided to or by a third party or a person acting on behalf of a third party, under the following conditions: the fee, payment or benefit is disclosed to a client, prior to the provision of the relevant service; it is designed to enhance the quality of the relevant service to a client and in line with the Firms duty to act in the best interests of its client. Solicitor Arrangements/Remuneration Practices Solicitor arrangements and remuneration practices must be consistent with applicable regulations and must not run counter to the interests of our clients nor should create incentives that could encourage the relevant persons to favor their own interest or that of the Firm to the detriment of the c lients interest. Covered Persons Family Members Covered Persons family members must not inappropriately benefit from business opportunities presented through the use of Firms property or information directly or indirectly obtained through the Covered Persons activities at the Firm. 9 IV. CONFIDENTIALITY Prohibition on Trading On the Basis of Confidential Information . Confidential information is known by virtually every Covered Person. No confidential information should be used by any Covered Person 9 for any direct or indirect personal benefit during the term of such persons relationship with the Firm or after such relationship has ended. This restriction applies regardless of the source of such information and includes trading securities, foreign exchange contracts or Derivatives on the basis of such confidential information or advising others to trade on such basis. When is Information Confidential ? In general, any information received from any source (whether in the course of employment or otherwise) that a Covered Person does not know to have been publicly disseminated should be assumed by such Covered Person to be non-public, confidential information. A Covered Person should not regard information as hav ing been publicly disseminated unless he or she can point to some fact or event demonstrating that the information is generally available; for example, disclosure of the information in a press release, in daily newspapers or in public disclosure documents such as prospectuses or annual reports. If a Covered Person is unclear whether information is confidential, he or she must consult the Chief Compliance Officer or delegee. Confidential information may be related to the Firm, its clients, its employees or other business or governmental entities. Examples of confidential information include, but are not limited to, information concerning the securities, foreign exchange contracts or Derivatives transactions of a client or of the Firm before they are executed, investment guidelines and policies of clients that are not publicly known, or the operations or condition of any client. Procedures Regarding Confidential Information . Confidential information must never be disclosed to any outsider (including any relative of a Covered Person) unless the recipient has a legitimate business need to receive the information. Any questions about whether it is appropriate to share confidential information with a third party should be directed to the Compliance Department. Caution is to be taken against making even casual remarks which might disclose information of a confidential nature or allow the appearance of such disclosure. This applies not only during work and in public places but also at home and in all outside social contacts. Care should be exercised in discussing confidential matters in elevators, at restaurants or in other places where outsiders may be present or where outsiders could obtain confidential information they should not have. Unnecessary copying of confidential documents should be avoided and documents containing confidential information should be securely maintained and should not be displayed in elevators or left in conference rooms, on desks, or in other locations where they may be seen by outsiders or by unauthorized personnel. Extra copies of documents containing confidential information that are no longer necessary should be promptly destroyed. Covered Persons are also subject to and must comply with applicable insider trading policies and procedures, which are included in the Advisers Act of 1940 Policies & Procedures and supplement this Code. Inside information is information which is considered to be both material and non
